                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

LEO MAYE, JR.,

       Plaintiff,

v.                                                               Case No: 6:18-cv-679-Orl-DNF

NANCY BERRYHILL, ACTING
COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________

                                    OPINION AND ORDER

       Plaintiff, Leo Maye, Jr., seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“SSA”) denying his claim for a period of disability, Disability

Insurance Benefits (“DIB”), and Supplemental Security Income (“SSI”). The Commissioner filed

the Transcript of the proceedings (hereinafter referred to as “Tr.” followed by the appropriate page

number), and the parties filed a joint legal memorandum setting forth their respective positions.

For the reasons set out herein, the decision of the Commissioner is AFFIRMED pursuant to §

205(g) of the Social Security Act, 42 U.S.C. § 405(g).

      I.   Social Security Act Eligibility, Standard of Review, Procedural History, and the
           ALJ’s Decision

       A. Social Security Act Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The
impairment must be severe, making the claimant unable to do his previous work, or any other

substantial gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382(a)(3); 20 C.F.R. §§ 404.1505-404.1511, 416.905-416.911.

       B. Standard of Review

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405 (g). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate support to a conclusion. Even if the evidence

preponderated against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004)

(citing Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)); Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990). In conducting this review, this Court may not reweigh the evidence

or substitute its judgment for that of the ALJ, but must consider the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Martin v. Sullivan, 894

F.2d 1329, 1330 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). However,

the District Court will reverse the Commissioner’s decision on plenary review if the decision

applied incorrect law, or if the decision fails to provide sufficient reasoning to determine that the

Commissioner properly applied the law. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064,

1066 (11th Cir. 1994).      The Court reviews de novo the conclusions of law made by the

Commissioner of Social Security in a disability benefits case. Social Security Act, § 205(g), 42

U.S.C. § 405(g).

       The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R. §§ 404.1520,

416.920. At step one, the claimant must prove that he is not undertaking substantial gainful

employment.     Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001), see 20 C.F.R. §



                                                -2-
404.1520(a)(4)(i). If a claimant is engaging in any substantial gainful activity, he will be found

not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       At step two, the claimant must prove that he is suffering from a severe impairment or

combination of impairments. Doughty, 245 F.3d at 1278, 20 C.F.R. § 1520(a)(4)(ii). If the

claimant’s impairment or combination of impairments does not significantly limit his physical or

mental ability to do basic work activities, the ALJ will find that the impairment is not severe, and

the claimant will be found not disabled. 20 C.F.R. § 1520(c).

       At step three, the claimant must prove that his impairment meets or equals one of

impairments listed in 20 C.F.R. Pt. 404, Subpt. P. App. 1; Doughty, 245 F.3d at 1278; 20 C.F.R. §

1520(a)(4)(iii). If he meets this burden, he will be considered disabled without consideration of

age, education and work experience. Doughty, 245 F.3d at 1278.

       At step four, if the claimant cannot prove that his impairment meets or equals one of the

impairments listed in Appendix 1, he must prove that his impairment prevents him from

performing his past relevant work. Id. At this step, the ALJ will consider the claimant’s RFC and

compare it with the physical and mental demands of his past relevant work. 20 C.F.R. §

1520(a)(4)(iv), 20 C.F.R. § 1520(f). If the claimant can still perform his past relevant work, then

he will not be found disabled. Id.

       At step five, the burden shifts to the Commissioner to prove that the claimant is capable of

performing other work available in the national economy, considering the claimant’s RFC, age,

education, and past work experience. Doughty, 245 F.3d at 1278; 20 C.F.R. § 1520(a)(4)(v). If

the claimant is capable of performing other work, he will be found not disabled. Id. In determining

whether the Commissioner has met this burden, the ALJ must develop a full and fair record

regarding the vocational opportunities available to the claimant. Allen v. Sullivan, 880 F.2d 1200,



                                               -3-
1201 (11th Cir. 1989). There are two ways in which the ALJ may make this determination. The

first is by applying the Medical Vocational Guidelines (“the Grids”), and the second is by the use

of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004). Only after the

Commissioner meets this burden does the burden shift back to the claimant to show that he is not

capable of performing the “other work” as set forth by the Commissioner. Doughty v. Apfel, 245

F.3d 1274, 1278 n.2 (11th Cir. 2001).

       C. Procedural History

       Plaintiff filed an application for a period of disability and DIB and an application for SSI

on July 10, 2014, alleging disability beginning January 8, 2014. (Tr. 101, 117). Plaintiff’s

applications were denied initially on December 9, 2014, and upon reconsideration on February 9,

2015. (Tr. 99-100, 133-34).       Plaintiff requested a hearing, and, on February 22, 2017, an

administrative hearing was held before Administrative Law Judge Rossana L. D’Alessio (the

“ALJ”). (Tr. 35-69). On May 9, 2017, the ALJ entered a decision finding Plaintiff not disabled.

(Tr. 13-28). Plaintiff requested review of the decision and the Appeals Council denied Plaintiff’s

request on February 28, 2018. (Tr. 1-6). Plaintiff initiated the instant action by filing a Complaint

(Doc. 1) on May 2, 2018. The parties having filed a joint memorandum setting forth their

respective positions, this case is ripe for review.

       D. Summary of the ALJ’s Decision

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since January 8, 2014, the alleged onset date. (Tr. 18). At step two,

the ALJ found that Plaintiff had the following severe impairments: obesity, chronic lumbar pain

secondary to moderate disc bulging with facet hypertrophy from L2-4 creating foraminal stenosis,

disc herniation at L4-5, gout, asthma, and hypertension. (Tr. 18). At step three, the ALJ found



                                                 -4-
that through the date last insured, Plaintiff did not have an impairment or combination of

impairments that meets or medically equals the severity of any of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 20).

          Before proceeding to step four, the ALJ found that Plaintiff had the residual functional

capacity (“RFC”) to:

              perform light work as defined in 20 CFR 404.1567(b) and 416.967(b),
              except the claimant has the ability to lift and/or carry twenty pounds
              occasionally, and ten pounds frequently. In an eight-hour day, he can sit
              for six hours, and stand and/or walk for six. He can frequently balance,
              kneel, and crawl. He can occasionally stoop and crouch. The claimant
              frequently climb stairs and ramps, and occasionally climb ropes, ladders,
              or scaffolds. The claimant can tolerate occasional exposure to extreme
              cold, humidity, wetness, vibration, proximity to moving mechanical parts,
              and work in high and exposed places. He should have no exposure to
              atmospheric conditions with dust, fumes, odors, and gases.

(Tr. 21). At step four, the ALJ found that Plaintiff is able to perform his past relevant work as a

production assembler. (Tr. 26)

          Despite finding that Plaintiff could perform past relevant work at step four, the ALJ

proceeded to step five and made alternative findings. At step five, the ALJ found that considering

Plaintiff’s age, education, work experience and RFC, there were jobs that existed in significant

numbers in the national economy that Plaintiff could have performed. Relying on the testimony

of a vocational expert, the ALJ found that Plaintiff could perform the work requirements of such

jobs as office helper, counter clerk, and ticket taker. (Tr. 27-28). The ALJ concluded that Plaintiff

was not under a disability from January 8, 2014, the alleged onset date, through May 9, 2017, the

date of the decision. (Tr. 19).

    II.       Analysis

          Plaintiff raises two issues on appeal: (1) whether the ALJ erred by according great weight

to the opinion of Dr. Barber but failing to incorporate portions of the opinion into the RFC; and

                                                 -5-
(2) whether the ALJ erred by finding mild limitations in four areas of mental functioning but failing

to include any mental limitations in the RFC. The Court will address each issue in turn.

       a) Whether the ALJ erred by according great weight to the opinion of Dr. Barber
          but failing to incorporate portions of the opinion into the RFC.

       Plaintiff argues that despite according great weight to the opinion of consultative examiner

Alvan Barber, M.D., the ALJ failed to incorporate Dr. Barber’s finding that Plaintiff “cannot

squat” into the RFC finding. (Doc. 20 p. 12-14). Plaintiff contends that the ALJ’s failure to

reconcile Dr. Barber’s opinion with Plaintiff’s RFC is harmful error because the ALJ relied on an

incomplete hypothetical question when asking the vocational expert whether Plaintiff could

perform his past work or other work. (Doc. 20 p. 13-14). In response, Defendant argues that the

ALJ did not err by not explicitly assigning weight to each portion of Dr. Barber’s opinion. (Doc.

20 p. 15-16). Defendant argues that the ALJ’s opinion contains substantial evidence to support

the ALJ’s RFC finding. (Doc. 20 p. 16-17).

       The record shows that Dr. Barber performed a medical examination with pulmonary

function testing on October 20, 2014. (Tr. 570). Plaintiff reported general weakness, shortness of

breath, and muscle and joint pains and discomforts occurring chronically. (Tr. 572). Dr. Barber

believed Plaintiff was a poor and incomplete historian (Tr. 571). Dr. Barber noted on examination

that Plaintiff has lower paravertebral muscle spasms, point tenderness in right greater than left SI

joint, bilateral low back pain at 80 degrees, walks with the use of a cane in his right hand. (Tr.

575). However, he had 5/5 strength in both upper and lower extremities. (Tr. 574). Plaintiff was

able to get on and off the exam table and lie flat on the exam table. (Tr. 572). Sitting hip flexion

was 90 degrees bilaterally. (Tr. 572). Exam of Plaintiff’s upper extremities revealed no clubbing,

edema, or ulceration. (Tr. 574). Phalen’s sign and Tinel’s sign were negative. (Tr. 574). He had

slight reduction in his range of motion in bilateral hip flexion but was otherwise normal, with knee

                                                -6-
pain reported upon motion. (Tr. 572). He had slightly reduced range of motion in lateral flexion of

the cervical spine and in extension and forward flexion of the lumbar spine. (Tr. 575). Exam of the

back showed it was straight with no bony deformity. (Tr. 575). Seated straight leg raise was normal

bilaterally. (Tr. 575). Neurological exam was unremarkable and sensation was intact. (Tr. 575).

Respiratory exam noted bilateral wheezes, normal bilateral air exchange, and no cough, rales,

rhonci, or shortness of breath. (Tr. 574).

        Mental status examination revealed Plaintiff was alert, oriented to time, place and person.

(Tr. 575). He had no obvious memory loss. (Tr. 575). His affect appeared flat at the time but there

was no evidence of depression. (Tr. 575). His cognitive functioning was adequate. (Tr. 575). His

stream of thought was slow and hesitant. (Tr. 575).

        Dr. Barber opined Plaintiff can walk and stand for reasonable periods of time, sit without

difficulty, can push and pull with upper extremities, and can use upper body movements and

coordinated activities with hands. (Tr. 576). Dr. Barber further opined that Plaintiff cannot squat.

(Tr. 576). Dr. Barber opined that a cane was unnecessary because Claimant did not have a gait

abnormality, walked slowly without a cane, and did not put pressure on the cane when walking

(Tr. 576).

        In her decision, after thoroughly reviewing Dr. Barber’s examination findings, the ALJ

explained that “[g]reat weight is given to the findings, observations, and medical opinions of Dr.

Barber, as they are consistent with his examination of the claimant and other evidence of record.”

(Tr. 25).

        The Eleventh Circuit has held that whenever a physician offers a statement reflecting

judgments about the nature and severity of a claimant’s impairments, including symptoms,

diagnosis, and prognosis, what the claimant can still do despite his or her impairments, and the



                                               -7-
claimant’s physical and mental restrictions, the statement is an opinion requiring the ALJ to state

with particularity the weight given to it and the reasons therefor. Winschel v. Commissioner of

Social Security, 631 F.3d 1176, 1178-79 (11th Cir. 2011). Without such a statement, “it is

impossible for a reviewing court to determine whether the ultimate decision on the merits of the

claim is rational and supported by substantial evidence.” Id. (citing Cowart v. Shweiker, 662 F.2d

731, 735 (11th Cir. 1981)).

       In this case, the Court finds no reversible error by the ALJ’s failure to reconcile her decision

to accord great weight to Dr. Barber’s opinion and her decision not to include Dr. Barber’s specific

finding that Plaintiff cannot squat in the RFC. In her decision, the ALJ thoroughly reviewed the

medical and opinion evidence in formulating the RFC. The ALJ’s RFC assessment as a whole

largely agrees with Dr. Barber’s opinion but is more restrictive. In forming the RFC assessment,

the ALJ relied on more than just Dr. Barber’s medical opinion, but cited Plaintiff’s full range of

motion in his hips and knees in March 2014, and the April 2014 treating source opinion wherein

Plaintiff’s lower extremity strength was 5/5. (Tr. 23, 24, 520, 566). The ALJ also gave great weight

to Dr. Sunita Patel’s later opinion, dated February 2015, in which Dr. Patel opined that Plaintiff

could occasionally crouch “(i.e. bending at the knees).” (Tr. 25, 149, 168). In support of his

medical opinion, Dr. Patel cited the 2013 MRI of Plaintiff’s spine. (Tr. 168, 497-98), 5/5 motor

strength and intact sensation (Tr. 169, 566, 574), negative straight leg raising (Tr. 168, 575), and

the fact that Plaintiff’s back was straight with no bony deformity (Tr. 169, 575). Therefore, the

opinion of Dr. Patel provides additional evidence undermining the opinion of Dr. Barber.

       In addition to the March 2014 exam, April 2014 treating physician’s opinion and Dr.

Patel’s opinion, the ALJ cited the mild to moderate findings on the July 2015 MRI (Tr. 23, 612-

13) and the effectiveness of Plaintiff’s medications on his pain in 2016 and 2017. (Tr. 23, 626,



                                                -8-
629, 632, 635, 638, 641, 644, 647, 650, 653, 656, 659, 662, 665). Plaintiff's treatment history and

his reported pain control further undermines his allegations of disabling limitations. See 20 C.F.R.

§§ 404.1529(c)(3)(iv), 416.929(c)(3)(iv); SSR 96-7p; Harwell v. Heckler, 735 F.2d 1292, 1293

(11th Cir. 1984). Substantial evidence supports the ALJ’s RFC assessment as it based on

numerous types of evidence and multiple references in the record. The cited evidence is substantial

evidence” because it constitutes “such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Crawford, 363 F.3d at 1158.

       In any event, as Defendant notes, even if the ALJ erred by failing to include Dr. Barber’s

opinion that Plaintiff cannot squat into the RFC, the ALJ’s error would be harmless. Though a

limitation of no squatting would preclude Plaintiff from being able to perform his past relevant

work, as that job requires occasional crouching, the other jobs listed by the VE indicate that

crouching is not present in any of the three identified jobs of officer helper, counter clerk, and

ticket taker. See DOT 239.567-010 (office helper), 249.366-010 (counter clerk) and 344.667-010

(ticket taker). In Timmons v. Comm’r of Soc. Sec., 522 F. App’x 897, 906 (11th Cir. 2013), the

Eleventh Circuit found that the omission of a squatting restriction from the RFC assessment under

similar circumstances was harmless error. The Eleventh Circuit explained its reasoning:

            Timmons also claims that the ALJ's failure to account for Dr. Barber's
            finding that Timmons could not squat is reversible error. Although the IJ
            noted Dr. Barber's finding that Timmons could not squat in her decision
            and gave Dr. Barber's opinion great weight, the IJ did not include a
            squatting limitation in her RFC assessment. The problem for Timmons is
            that squatting (also referred to as crouching) is not required for any of the
            jobs the ALJ found Timmons could perform. See Dictionary of
            Occupational Titles, 529.687–138, 1991 WL 674769 (leaf tier), 559.687–
            014, 1991 WL 683782 (ampoule sealer), 729.687–010, 1991 WL 679733
            (assembler of electrical accessories). Accordingly, the omission of a
            squatting restriction from the RFC assessment was harmless error.




                                                -9-
522 F. App’x at 906; See also Jones v. Comm’r of Soc. Sec., 492 F. App’x 70, 73 (11th Cir. 2012)

(finding harmless error where ALJ did not account for claimant’s inability to drive because jobs

in question did not require driving); Caldwell v. Barnhart, 261 F. App’x 188, 190 (11th Cir. 2008)

(finding that ALJ’s failure to mention doctor’s opinion was harmless error where DOT indicated

limitations at issue would not affect claimant’s ability to perform the jobs identified by VE).

       Even assuming the ALJ erred by failing to specifically weigh consultative examiner Dr.

Barber’s opinion as to Plaintiff’s ability to squat, Plaintiff has failed to demonstrate that the error

was reversible. Accordingly, the Court does not find it appropriate to remand for the ALJ to re-

address Dr. Barber’s opinion.

       b) Whether the ALJ erred by finding mild limitations in four areas of mental
          functioning but failing to include any mental limitations in the RFC.

       Plaintiff argues that the ALJ erred by failing to analyze how Plaintiff’s non-severe mental

impairments affect his ability to work. (Doc. 20 p. 19). Plaintiff notes that ARNP Feldman

diagnosed Plaintiff with depressive disorder, and adjustment disorder with mixed emotions and

psychosis, but the ALJ failed to consider Plaintiff’s non-severe mental impairments in the RFC.

(Doc. 20 p. 20). In response, Defendant argues that Plaintiff has failed to meet his burden of

proving that his alleged depressive disorder and adjustment disorder with mixed

emotions/psychosis affected his ability to perform mental work activities. (Doc. 20 p. 20-21).

       As part of her evaluation of Plaintiff's severe impairments, the ALJ rated Plaintiff's degree

of mental limitation in the four broad functional areas of the paragraph B criteria used in evaluating

mental disorders. (Tr. 18-20). See 20 C.F.R. §§ 404.1520a(b)(2), (c)(3), (e)(4), 416.920a(b)(2),

(c)(3), (e)(4); see also 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00C (discussing the four criteria in

paragraph B of the mental disorders listings). The ALJ determined Plaintiff had only mild

restrictions in understanding, remembering, and applying information; mild difficulties in

                                                - 10 -
interacting with others; mild difficulties in his ability to concentrate, persist, or maintain pace; and

mild limitations in his ability to adapt or manage oneself. (Tr. 18-19). See 20 C.F.R. §§

404.1520a(c)(3), (e)(4), 416.920a(c)(3), (e)(4). Given her ratings in the four broad functional areas,

the ALJ properly concluded Plaintiff did not have a severe mental impairment. (Tr. 18-20). See 20

C.F.R. §§ 404.1520a(d)(1), 416.920a(d)(1) (stating that if degree of limitation in first three

functional areas is "none" or "mild" and "none" in fourth area, impairment generally will be

considered not severe). She cited substantial evidence in support of these findings, in that she

considered: 1) Plaintiff’s function report; 2) the treatment records from Circles of Care; 3) the

medical opinions from Dr. Weber, Psy.D. and Dr. Rowan; 4) Dr. Barber’s clinical findings and

report; 5) unremarkable mental status examinations after Plaintiff; and 6) the absence of evidence

supporting additional limitations. (Tr. 18-19,110-12, 146-48, 327-33, 575).

       Further, the ALJ’s decision shows that she considered Plaintiff’s mental impairments in

assessing Plaintiff’s RFC. In her decision, the ALJ indicated that she considered all symptoms

and the extent to which these symptoms could reasonably be accepted as consistent with the

objective medical evidence and other evidence. (Tr. 21). She noted Plaintiff alleged that he had

problems with concentration, understanding, memory, completing tasks, and following

instructions. (Tr. 22). The ALJ rejected Plaintiff’s allegations, reasoning that “the alleged severity

of the claimant’s impairments is not supported by longitudinal medical [sic] of record.” (Tr. 22).

The ALJ also noted that Dr. Barber provided a diagnostic impression of depression and anxiety

disorder (Tr. 24). Dr. Barber’s mental status examination revealed Plaintiff had no obvious

memory loss, no evidence of depression, and no evidence of cognitive dysfunction. (Tr. 575). The

ALJ also considered Plaintiff’s activities, such as his ability to live alone, drive, do some household

chores, attend church, and shop for household items with assistances. (Tr. 26).



                                                 - 11 -
       Substantial evidence supports the ALJ's assessment of Plaintiff's RFC, and Plaintiff failed

to show that his impairments, singly or in combination, were disabling or caused additional

limitations on his ability to work. Accordingly, the Court finds no basis to remand.

       III.     Conclusion

       The decision of the Commissioner is AFFIRMED. The Clerk of the Court is directed to

enter judgment consistent with this opinion and, thereafter, to close the file.

       DONE and ORDERED in Fort Myers, Florida on July 2, 2019.




              Copies furnished to:

              Counsel of Record
              Unrepresented Parties




                                                - 12 -
